Title: To James Madison from James Monroe, 5 March 1808
From: Monroe, James
To: Madison, James



Dear Sir
Richmond March 5, 1808.

I have the pleasure to enclose you my letter on the subject of the treaty, in conformity with what passed between us when I was at Washington.  I have had many other objects to attend to or I should have sent it to you much sooner.  I have to repeat what I mentioned to you at Washington, that if there should be any remark in it which in the slightest degree departed from the friendship & respect I bear to the administration, which it was desird that I should modify, that I shall be happy to do it.  To write any thing in vindication of my conduct is most distressing to me; but it was impossible to avoid it, after receiving your letter.
I shall set out for Albemarle this afternoon & return here in a week or ten days.  I have not yet been there & my affairs are suffering by my absence.  Mrs. Monroe & our daughter desire their best regards to Mrs Madison & Mrs. Cutts.  
I am with best wishes for your welfare Dear Sir sincerely yours

Jas Monroe

